Order entered March 6, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00877-CR
                                      No. 05-14-00878-CR
                                      No. 05-14-00879-CR
                                      No. 05-14-00880-CR

                             REGINALD KEITH PINK, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                                            ORDER


         The Court DENIES appellant’s March 4, 2015 motion to dismiss counsel and to appoint
new counsel and motion to strike the Anders brief. The brief has been on file since November 6,
2015. Appellant was given until February 4, 2015 to file a pro se response to the Anders brief
and did not do so. The appeals are at issue and will be submitted in due course on the Anders
brief.
         We DIRECT the Clerk to send copies of this order, by first-class mail, to Reginald Pink,
TDCJ No. 1938997, McConnell Unit, 3001 South Emily Drive, Beeville, Texas 78102.
         We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.
                                                      /s/   LANA MYERS
                                                            JUSTICE